                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                      )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )      No.:    3:09-CR-98-TAV-HBG-1
                                                 )
  RODNEY MACK,                                   )
                                                 )
                Defendant.                       )


                        MEMORANDUM OPINION AND ORDER

         This criminal case is before the Court on the defendant’s motion under the

  Innocence Protection Act for DNA testing [Doc. 89]. The defendant requests that the Court

  order DNA testing on a two pairs of tennis shoes that were admitted into evidence during

  his criminal trial [Doc. 89]. Defendant states that he wore a size eight (8) shoe, while these

  shoes were a size eleven (11), and DNA testing would “show that the defendant never wore

  those shoes at any time” [Id.].

         Under the Innocence Protection Act of 2004, a district court “shall order DNA

  testing of specific evidence if the court finds that” all of ten prerequisites apply. 18 U.S.C.

  § 3600(a). Here, defendant cannot satisfy the fourth requirement, namely that “[t]he

  specific evidence to be tested is in the possession of the Government and has been subject

  to a chain of custody and retained under conditions sufficient to ensure that such evidence

  has not been substituted, contaminated, tampered with, replaced, or altered in any respect

  material to the proposed DNA testing.” Id at 3600(a)(4). The government states in its

  response that the evidence is no longer in its possession, as it was destroyed after trial had



Case 3:09-cr-00098-TAV-HBG Document 105 Filed 11/25/20 Page 1 of 2 PageID #: 1435
  concluded in November 2011 [Doc. 94 p. 13]. Stephanie Mangan, an FBI Evidence Control

  Technician whose duties include collecting, maintaining, and disposing of evidence,

  submitted an affidavit and accompanying documentation that such shoes were destroyed

  on April 25, 2012, at 8:30 a.m.

        Therefore, defendant cannot fulfill all of the prerequisites, and the Court must

  DENY the defendant’s motion [Doc. 89] for DNA testing pursuant to 18 U.S.C. § 3600(a).

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                            2


Case 3:09-cr-00098-TAV-HBG Document 105 Filed 11/25/20 Page 2 of 2 PageID #: 1436
